

115 HR 683 IH: American Pipeline Jobs and Safety Act of 2017
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 683IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Nolan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require pipelines regulated by the Secretary of Transportation to be made of steel that is
			 produced in the United States and originates from iron ore and taconite
			 mined and processed in the United States, for safety, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the American Pipeline Jobs and Safety Act of 2017. 2.American steelSection 60102 of title 49, United States Code, is amended by adding at the end the following new subsection:
			
				(q)American steel
 (1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall prescribe minimum safety standards requiring that any pipeline subject to this chapter that is constructed or replaced after such date of enactment be made of steel that—
 (A)is produced in the United States; and (B)originates from iron ore and taconite mined and processed in the United States.
 (2)Use of recycled materialsFor purposes of this subsection, steel that is recycled in the United States shall be considered to be steel described in subparagraphs (A) and (B) of paragraph (1) if the recycled materials are combined with iron ore and taconite mined and processed in the United States.
					(3)Waivers
 (A)In generalIn prescribing safety standards under this subsection, the Secretary shall permit a waiver of the requirements of paragraph (1) to the extent that the Secretary determines such a waiver is necessary based on the estimate prepared under subparagraph (B).
 (B)Annual demand and supply estimateThe Secretary shall prepare annually an estimate of— (i)the amount of steel likely to be needed to be produced to meet the requirements of paragraph (1); and
 (ii)the production capacity of United States producers of steel described in subparagraphs (A) and (B) of such paragraph.
 (C)Approval of sourcesThe Secretary shall ensure that steel permitted to be used in pipelines pursuant to a waiver under this paragraph meets the same standards as steel described in subparagraphs (A) and (B) of paragraph (1), and shall publish a list of approved sources of steel so permitted..
		3.Inspection and testing
 (a)TestingSection 60108(b) of title 49, United States Code, is amended by adding at the end the following new paragraph:
				
 (4)Testing under this subsection shall include direct, pre-installation testing by the Secretary of pipelines for quality verification..
 (b)Authorization of appropriationsSection 60125 of title 49, United States Code, is amended by adding at the end the following new subsection:
				
 (d)Inspection and testingThere is authorized to be appropriated $10,000,000 for each fiscal year to carry out direct, pre-installation inspection and testing of pipelines under this chapter, including testing of pipelines under section 60108(b)(4) and testing and inspection of steel pursuant to section 60102(q)..
			